NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: LEONARD OTTO WALLACE;                    No. 15-35791
PAMELA R. WALLACE,
                                                D.C. No. 2:15-cv-00054-EJL
             Debtors.
______________________________
                                                MEMORANDUM*
LEONARD OTTO WALLACE,

                Plaintiff-Appellant,

 v.

NORMAN HAYES; RODNEY HAYES,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                    Edward J. Lodge, District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Leonard Otto Wallace appeals pro se from the district court’s order



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirming the bankruptcy court’s order denying Wallace’s motion objecting to

Norman and Rodney Hayes’s proof of claim. We have jurisdiction under 28

U.S.C. § 158(d). We review de novo a district court’s decision on appeal from a

bankruptcy court, and apply the same standard of review the district court applied

to the bankruptcy court’s decision. Christensen v. Tucson Estates, Inc. (In re

Tucson Estates, Inc.), 912 F.2d 1162, 1166 (9th Cir. 1990). We affirm.

      Assuming without deciding that Wallace had standing to object to the

Hayes’s proof of claim, denial of Wallace’s motion was proper because Wallace

failed to present evidence rebutting the proof of claim’s presumption of validity.

See Diamant v. Kasparian (In re S. Cal. Plastics, Inc.), 165 F.3d 1243, 1247-48

(9th Cir. 1999) (proof of claim is prima facie evidence of claim’s validity; “debtor

must come forward with evidence to rebut the presumption of validity”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Wallace’s requests for judicial notice and remand (Docket Entry No. 21) are

denied.

      The Hayes’s motion for attorney’s fees and costs (Docket Entry No. 24) is

denied without prejudice to re-filing in compliance with Federal Rule of Appellate




                                          2                                       15-35791
Procedure 39 and Ninth Circuit Rule 39-1.

      AFFIRMED.




                                       3    15-35791